Order denying plaintiff’s motion to resettle and correct order and judgment affirmed, with ten dollars costs and disbursements. The order and judgment conform to the settlement agreement of the parties. The court committed no error, clerical or otherwise. Such error as has occurred herein is an error of the plaintiff in respect to the effect of the terms of the agreement of settlement, which terms required the order and judgment to be in the form entered. If it be equitable to do so the plaintiff’s remedy is to move to vacate the judgment and seek to be relieved from the agreement of settlement. Lazansky, P. J., Kapper, Hagarty, Carswell and Davis, JJ., concur.